Citation Nr: 0328736	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  93-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
January 1969 to August 1970, as well as subsequent active 
service in the Army from July 1971 to August 1979.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating actions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the appellant's claim for service 
connection for post-traumatic stress disorder (PTSD).

After remanding the case for additional development in June 
1995, the Board denied the appellant's service connection 
claim in a decision dated April 29, 1999.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).

In November 1999, based on the September 1999 Appellee's 
Motion for Remand and To Stay Further Proceedings that was 
not opposed by the appellant, the Court vacated the April 
1999 Board decision and remanded the case to the Board.  The 
basis for the Motion for Remand was that the Board had 
provided inadequate reasons and bases for its decision, in 
particular because the appellant may have engaged in combat 
with the enemy.

Thereafter, in August 2000, the Board remanded the case to 
the RO for the completion of additional development.  After 
the RO completed the remand directives, the PTSD service 
connection issue on appeal was not allowed.  

In a decision dated May 22, 2002, the Board denied the 
appellant's PTSD service connection claim, upholding the RO.  
The appellant then appealed the May 2002 Board decision to 
the Court.

In March 2003, the parties filed a Joint Motion for Remand 
and requested a stay of proceedings pending a ruling on the 
Joint Motion.  The basis for the Motion for Remand was that 
the Board had not adequately addressed VA's compliance with 
the duty to notify, under 38 U.S.C.A. § 5103(a), pursuant to 
the Court's holding in Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002).  A March 2003 Order of the Court granted the 
Joint Motion and vacated the Board's decision.  The issue on 
appeal was remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).


REMAND

The Board notes that the appellant has not been given notice 
of the pertinent provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 or of final rule published at 66 Fed. Reg. 
45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Furthermore, as indicated in the Joint Remand, the provisions 
of 38 U.S.C.A. § 5103(a) have not been satisfactorily 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370, 373-
374 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

